 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDK-Mechanical Services, Inc. and Donald E. Arthur.Case 8-CA-21799July 26, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn November 24, 1989, Administrative LawJudge Marvin Roth issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findmgs,1 andconclusions,2 and to adopt the recommendedOrder 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, K-Mecham-cal Services, Inc, Toledo, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Order'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent claims that the judge erroneously found that Klorerwas refernug to Arthur's April 26, 1989 layoff when he testified thatArthur had been laid off for poor work The Respondent contends that,while Arthur had been laid off on April 26 for unsatisfactory work,Klorer's testimony actually refers to Arthur's March 9, 1989 layoff Al-though we agree with the Respondent that Klorer's testimony apparentlyrefers to the March 9 layoff, this does not affect the result in this caseMember Devaney, in adopting the judge's conclusion that it is map-propnate to defer the 8(a)(3) allegation to the joint employer-union com-mittee's disposition of Arthur's grievance, relies on the judge's findingsthat the committee did not decide the merits of the grievance and thatthe contractual and unfair labor practice Issues were not factually paral-lel Further, in adopting the judge's conclusion that the Respondent's ter-mination of Arthur violated the Act, Member Devaney notes that no spe-cific exception was taken to the judge's alternative finding that Arthuracted in concert and with the participation of a fellow employee in com-plaining to management about overtime work3 Consistent with the judge's findings that the Respondent violatedSec 8(aX3) and (1) by terminating Arthur on April 26, 1989, and by sub-sequently informing the Union that it did not want him back, backpaycalculated from the date of Arthur's discharge until the Respondent nolonger had work for him, and additionally Includes moneys Arthurwould have earned dunng future employment with the Respondent hadhe been referred in a nondiscriminatory manner, according to the Union'snormal referral proceduresCharles Z Adamson, Esq , for the General CounselSteven J Stanford, Esq , of Toledo, Ohio, for the Re-spondent299 NLRB No 25Donald E Arthur, of Toledo, Ohio, for the ChargingPartyDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge This casewas heard at Toledo, Ohio, on September 21, 1989 1 Thecharge was filed on May 15 by Donald E Arthur Theamended complaint, which issued on July 24, alleges thatK-Mechanical Services, Inc (the Company or Respond-ent) violated Section 8(a)(1) and (3) of the NationalLabor Relations Act The gravamen of the complaint isthat the Company allegedly terminated employee Arthurbecause of his union and concerted activities The Com-pany's answer denies the commission of the allegedunfair labor practices 2 All parties were afforded full op-portunity to participate, to present relevant evidence, toargue orally, and to file bnefs General Counsel and theCompany each filed a bnefOn the entire record in this case,3 and from my obser-vation of the demeanor of the witnesses, and having con-sidered the bnefs and arguments of the parties, I makethe followingFINDINGS OF FACTI THE BUSINESS OF THE COMPANYThe Company, an Ohio corporation with an office andplace of business in Toledo, Ohio, is engaged in the busi-ness of providing mechancial contracting services tocommencal customers In the operation of its busmess,the Company annually provides services valued in excessof $50,000 to General Mills, Inc, an enterpnse which isengaged directly in interstate commerce within themeaning of the Act I find, as the Company admits, thatit is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDLocal 50, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefittmg Industry of theUnited States and Canada, AFL-CIO, CLC (the Union)is a labor organization within the meaning of Section2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsThe Company, as a member of Mechanical Contrac-tors Association of Northwestern Ohio, Inc (Associa-tion), a multiemployer bargaining association, is a partyto a collective-bargaining contract with the Union Thecurrent contract, commonly referred to as the "Blue'All dates are for 1989 unless otherwise indicated2 By its answer the Company raised three affirmative defenses I deniedtwo at the outset of the hearing The third is addressed to the merits ofthe complaint (alleged failure to state a claim on which relief can begranted) The answer did not affirmatively allege that the complaintshould be deferred to any contractual grievance or arbitration procedure'The corrections in the transcript have been noted and corrected K-MECHANICAL SERVICES115Book," is effective by its terms from July 1, 1987,through June 30, 1990, and covers welders, fitters, andplumbers employed by the Company The Associationand the Union are also signatories to the Toledo Mainte-nance Agreement (Addendum) which is an Addendumto the Blue Book covering repair, replacement, mainte-nance, and renovation work The Company is a succes-sor to Klorer-Willhardt, Inc , which from its inception in1965 was party to a series of contracts with the Union0 Steven Klorer was president and principal owner ofKlorer-Willhardt, Inc from 1965 to 1982, and sinceApril 22, 1987, has been company president Klorer is a"hands on" chief executive who is actively involved inhis firm's day-to-day operations Donald Arthur has beena steamfitter welder and union member since about 1968He is also a qualified plumber He served nearly all of his5-year apprenticeship with Klorer-Willhardt, Inc Arthursubsequently worked for Klorer-Willhardt on two orthree occasions Arthur was union president from De-cember 1985 to December 1988 He has not been ongood terms with the present union leadership, havingpreviously fought a pay increase for the present businessmanager Klorer was and continued to be of the opinionthat Arthur was a slow worker with a propensity towaste time on the job Company Foreman Bob Pershing,a union member, also believed that Arthur did not workhard enough On December 28, 1988, the Union referredArthur to the Company through the union hiring hallUnder the contract, which provides for an exclusive re-ferral system, the Company had the right to rejectArthur or any other referred applicant However, theCompany did not reject Arthur, who worked for theCompany until March 9, when he was laid off for lack ofwork Klorer testified that he did not reject Arthur, orterminate him for unsatisfactory performance, becausethe Union might refer someone who was worse 4 There-fore Klorer followed a practice of keeping on the bestperformers as long as possible, even to the point of put-ting them on cleanup or other unskilled work, whilelaying off less productive employees like Arthur whenthe work force had to ,be reduced Klorer testified thaton some 10 or 12 occasions he told Pershing that he wastried of Arthur goofing off, and that on 2 occasions hetold Pershing to get rid of Arthur if he continued togoof off However, at no time prior to the week of April24 did Klorer or any other company supervisor complainto Arthur or the Union about Arthur's work perform-ance Arthur usually was assigned to weld carbon steelDuring his stint from December 28 to March 9, he wasassigned to weld stainless steel tanks Arthur testifiedthat this was not his specialty, and he had difficulty inperforming the work He complained to Klorer Klorertestified that in his opinion, stainless steel welding waseasier than carbon steel welding, and Arthur took toolong to perform the work The Company transferred4 The Company repeatedly states in its brief that Arthur was laid offon March 9 for poor work performance, citing Tr 24 However, Klorerwas at this point referring to Arthur's April 26 layoff, i e, the layofwhich is at issue in this case Thus Klorer testified that at this time hetold the Union that he did not want Arthur back again Arthur testifiedwithout contradiction that Klorer's son, company official Gerald Klorer,told him on March 9 that he was laid off because of lack of workArthur to another job, and on March 9 laid off Arthurfor lack of work On March 23 the Union again referredArthur to the Company Again, the Company did notreject himThe Company does a substantial amount of work forGeneral Mills, and may be working on more than onecontract for General Mills at any given time The Asso-ciation and the Union have agreed that under their col-lective-bargaining agreements, each contract is viewed asa separate job Under the Blue Book, when unsheduledovertime occurs on a jobsite, priority must be given tounit employees working on the jobsite, and no employeecan be brought from an outside jobsite to replace an em-ployee already worlcmg on the job for the sole purposeof working overtime However, under the Addendum,the employer has sole discretion to determine who willwork overtime, although the employer must attempt toequalize overtime among employees whenever practicalIn April Arthur and his fitter, Joe Kaloszar, were work-ing on the "Top Gun" line at the General Mills facilityOn April 22 and 23 (Saturday and Sunday) the Companyassigned overtime work under another contract withGeneral Mills The Company did not ask Arthur or Ka-loszar to work on those days When Arthur and Kalos-zar arrived at work on Monday, April 24, they learnedabout the weekend overtime Arthur asked union stew-ard Bill Peacock to check into the matter However,shortly thereafter Peacock was summoned off the job onan unrelated matter Later, as Arthur was cutting rod, hesaw Klorer Arthur asked why he and Kaloszar were notoffered the overtime work Klorer answered that theydid not show enough enthusiasm on the job, and thatArthur did not work fast enough Klorer said that hehad the nght to decide who would work overtime(meaning under the Addendum) Arthur suppressed hisanger and went back to work As indicated, this was thefirst time that the Company told Arthur that his workwas less satisfactory Later that day, the ManpowerPractices Committee, comprised of union and employerrepresentatives, met in accordance with their usual prac-tice to discuss problems, i e, in order to resolve suchproblems before they ripened into grievances Klorertold the comnuttee that he had enough of Arthur's poorwork performance, described how Arthur sat down onthe floor of an aisleway to attach a nut to a rod, and saidthat Arthur "would be laid off in the near future"Klorer added that Arthur did not work overtime theprevious weekend, and the committee "would mostlikely be receiving a grievance because of that" (In a po-sition letter to the Board's Regional Office, Klorer statedthat this meeting took place on April 20 However, inlight of the testimony of Association Executive VicePresident Ronald Cook, who was presented as a compa-ny witness, it is evident that the meeting took place onApril 24, after Arthur complained to Klorer ) The nextday (Tuesday, April 25) while at work, Arthur askedForeman Pershing whether Pershing ever said thatArthur was not working hard enough Pershing an-swered that he did not Arthur asked if Pershing wouldtestify at his grievance (Arthur anticipated that he wouldfile a grievance) Pershing said that Arthur might not 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwant him, because Pershing thought that Arthur did notwork hard enough That evening, after work, Arthurwent to the union hall and talked to Business ManagerDave LaPlante about a grievance over the Company'sfailure to offer him the weekend overtime work La-Plante referred the matter to Union Business Agent BobLynn, who made an appointment to see Klorer On Apnl26, at about 1 30 p m, Lynn met with Klorer m the Gen-eral Mills parking lot, while Arthur was at work Lynntestified in sum as follows He said that Arthur com-plained about not working overtime on the weekendKlorer answered that the overtime was on a differentjob, and there was no contract violation Lynn referredto the Blue Book Klorer said that the job was coveredby the Addendum Lynn asked if there was any way toresolve the complaint Klorer answered "not really"Lynn responded that therefore Arthur would probablyfile a grievance, and the Union had a duty to representhim Klorer said that Arthur would do what he had toLynn said that he was just gathering the facts, Klorersaid nothing about laying off Arthur Klorer testified insum about the conversation as follows Lynn said hecame to try to solve the problem about Arthur not get-ting the overtime Klorer said there was no problemLynn suggested that there was a contract violationKlorer asked Lynn to explain the alleged violationWhen Lynn referred to the Blue Book, Klorer respondedthat he was pointing to the wrong contract, and that inany event the overtime was on a different job Lynn saidhe was just there to collect the facts Klorer asked ifArthur filed anything against him Lynn answered thatthey were Just talking now Lynn did not say thatArthur would probably file a grievance Klorer said hewas tired of watching Arthur walking around, and "I'mgoing to lay him off today" I credit Lynn As indicated,Klorer falsely stated in his position letter that he told theunion representatives on April 20 that he would lay offArthur Klorer also displayed a tendency to be argumen-tative and evasive when testifying about a significantmatter Thus, after equivocating, Klorer admitted thatthe stainless steel incident occurred during Arthur's firststint of employment (December 29 to March 9) I haveno comparable reservations with respect to Lynn's testi-mony For reasons which will be discussed, my ultimatefindings in this case would be the same even if I creditedKlorer's version of the conversationAbout 1 hour after the meeting between Lynn andKlorer, Foreman Pershing told Arthur that he would belaid off At about 3 30 p m Klorer told Arthur that hewas laid off Klorer testified that he told Arthur that hewas laid off because of his work habits Arthur initiallytestified that Kloerer said he was laid off because Klorerdid not like his attitude on the job, but subsequently tes-tified that Klorer simply said that he did not like Ar-thur's attitude, without referring to the job In light ofArthur's contradictory testimony, and General Counsel'sfailure to call Steward Peacock, who was present at thelayoff, I credit Rlorer in this regard Klorer subsequentlyinformed the Union that he did not want Arthur backKlorer never claimed that there was no work for Arthur,and in fact there was work on the job The Company didnot lay off fitter Kaloszar Between April 26 and thepresent hearing the Union referred five welders to theCompany for work at General Mills (upon returning tothe union hall, Arthur signed the welder out-of-worklist) Klorer testified with respect to Arthur's layoff asfollowsNo, I was not angry with Arthur for causing thatproblem, because I had no reason I've been in thisbusiness, and I have these problems all the time, andwe solve them There is no problem What I wasangry with Arthur about is not producing, and Ipay these guys big money, and I'm on contract, andit ain't just a give away, and I was angry with Arthurfor instead of doing his work even bothering me withthis This is something he should have gone to the stew-ard He shouldn't even come to me, but it was a wayof not working, and I'm after•I pay them a dollar, Iwant a dollar in return That's•I was not angry atArthur for whatever you want to call if for notworking•or for questiomng me I just made a state-ment, and let's go back to work That's what hewas hired for [Emphasis added ]In sum, Klorer asserted that by "bothering" him aboutnot getting overtime work, Arthur was "not working"In his position letter to the Regional Office, Klorer de-scribed Arthur's alleged poor work habits, but empha-sized Arthur's reputation as a "back-yard lawyer" In thefirst two substantive paragraphs of his letter Klorerstated as followsMr Arthur is a man who has spent many yearsstudying union contracts, work rules, procedures,and he invariably interprets them all to his benefitHe is what we in the area would call a back-yardlawyerMr Arthur lacks the best work habits and hemakes it very difficult for a contractor to completea job within budget Mr Arthur has a reputationfor questioning orders and if a contractor ordershim to do an unpleasant task or discharges him, hehas a history of causing some kind of trouble andthis has resulted in contractors being very uncom-fortable in employing him This is reflected in hiswork record which shows the number of jobs hehas in a year's time and which is sufficient to tellthe storyArthur filed a grievance alleging tht the Company (1)violated the contract by not offenng overtime work tohimself and others, (2) slandered and maligned him at theManpower Practices Committee meeting on April 24,and (3), discharged him because of inquiries into the situ-ation and the filing of this grievance The grievance wasprocessed to the third step, consisting of a hearing onMay 11 before a Joint subcommittee comprising two em-ployers and two union representatives At the outset ofthe hearing Arthur withdrew the first and second allega-tions (The Union and Association were in agreementthat the Company had a contractual right to fail orrefuse to offer the overtime work to Arthur and Kalos-zar ) Arthur asserted that he was terminated in violationof the nondiscrimination clause of the contract (art XII) K-MECHANICAL SERVICES117This clause prohibits discrimination because of race, reli-gion, sex, handicap, or national origin, but does not pro-hibit any other kind of discrimination The subcommitteeunanimously concluded that there was no violation ofthe contract Their decision constituted the final disposi-tion of Arthur's grievanceB Analysis and Concluding Findings1 The deferral questionAs indicated, the Company did not allege in its answerthat the Board should defer the matter of Arthurs' layoffto the disposition of the joint subcommittee However,General Counsel injected that issue into the hearing byintroducing evidence which was intended to demonstratethat he disposition failed to meet the Board's standardsfor deferral When I so indicated, the Company assertedthat it mtended to raise deferral as an issue, and GeneralCounsel did not object I find that the question of defer-ral was fully and fairly litigated, and therefore is an issuein this case A "material issue which has been fairly triedby the parties should be decided by the Board regardlessof whether it has been specifically pleaded" AmericanBoiler Mfrs Assn v NLRB, 366 F 2d 815, 821 (8th Cir1966) Therefore, I reject General Counsel's argument(Br 19) that the Company's assertion is untimely I alsofind without merit General Counsel's argument that thestandards of Olin Corp, 268 NLRB 573 (1984), and Spiel-berg Mfg Co, 112 NLRB 1080 (1955), are inapplicable tothe present case because the joint subcommittee disposi-tion "was not the same as final and bmdmg arbitration"(Br 20) As the Company points out in its brief, theBoard has applied the standards of Olin and Speilberg todeterminations by joint employer-union committees TheBlue Book refers to majority decisions of the joint sub-committee as designating "a settlement of the disputebinding upon both parties involved," i e, a final disposi-tion of the grievance Although the Blue Book refers tosuch dispositions as designatmg a settlement, the subcom-mittee disposition here involved was substantially identi-cal in form to joint employer-union determinations towhich the Board has applied Olin and SpielbergUnder Olin and Spielberg, the Board will defer to anarbitration award, including as here a joint employer-union committee disposition, when the following condi-tions are present (1) the proceedings appear to havebeen fair and regular, (2) all parties had agreed to bebound, (3) the contractual issue is factually parallel tothe unfair labor practice issue, (4) the arbitrator was pre-sented generally with the facts relevant to resolving theunfair labor practice, and (5) the decision of the arbitra-tion panel is not clearly repugnant to the purposes andpolicies of the Act By "clearly repugnant," the Boardmeans that the "arbitrator's decision is not susceptible toan interpretation consistent with the Act" (Olin, 268NLRB at 574) I find that the joint subcommittee disposi-tion fails to meet the third and fifth criteria, and there-fore that deferral is mappropnate The joint committeenever decided the merits of Arthur's grievance Ratherthe joint subcommittee simply determined that even ifArthur's contentions were true, his layoff would not con-stitute a violation of the nondiscrimination clause onwhich Arthur relied In sum, the joint subcommittee con-cluded that the clause does not prohibit a signatory em-ployer from discriminating agamt an employee becauseof the employee's union activity The subcommittee didnot consider either the questions of whether the Compa-ny laid off Arthur because of poor work performance orbecause he sought to invoke alleged contract rightsTherefore, the contractual issue was not factually paral-lel to the unfair labor practice issue Moreover, by con-cluding that the contract clause in question did not pro-hibit the Company from laying off Arthur because of hisunion or concerted activities, the joint committeereached a result which was clearly repugnant to the pur-poses and policies of the Act Therefore, I shall proceedto decide the merits of this case2 The meritsI find that Klorer terminated Arthur because he antici-pated that Arthur would file a grievance over the Com-pany's failure to assign overtime work to Arthur and Ka-loszar First, Klorer's own prior course of conducttoward Arthur, coupled with the timing of Arthur'slayoff, demonstrates a discriminatory motive Klorer hadknown Arthur for many years, and Arthur had workedon and off for the Company and its predecessor over along period of time Klorer was familiar with Arthur'swork performance, and had long regarded Arthur as acomparatively unproductive worker Klorer had a con-tractual right to refuse to accept Arthur, and could atany time have informed the Union not to refer ArthurNevertheless, Klorer did not, until the events whichgave rise to this case, reject Arthur as an employee oreven complain to Arthur or the Union about his workperformance The Company accepted the Union's refer-ral of Arthur on December 28, 1988, and kept him onuntil March 9, when Arthur complained that he washaving difficulty welding stainless steel, Klorer simplyassigned him to another job instead of laying him off,even though Klorer believed that Arthur was malinger-ing On March 23, only 2 weeks after laying him off, theCompany again hired Arthur, and kept him on the jobfor over a month, although there was no indication thatArthur's work performance and improved However, onthe same day that Arthur complained to Klorer about heand Kaloszar not getting the weekend overtime work,Klorer informed the Union about the complaint, indicat-ed that he anticipated a grievance, complained for thefirst time about Arthur's work performance, and warnedthat Arthur would be laid off in the near future Klorer'sstatements plainly constituted a threat that if the Unionor Arthur chose to pursue a grievance, Arthur would belaid off That is precisely what happened On April 26,Business Agent Lynn told Klorer that Arthur wouldprobably file a grievance and the Union would representhim Klorer immediately laid off Arthur, although therewas still work for him to perform Second, discimmatorymotive was further demonstrated by Klorer's animustoward Arthur's pursuit of the grievance, including a vir-tual admission that Arthur was laid off for this reasonAs discussed, Klorer demonstrated this animus in his tes-timony and position letter to the Board Klorer frankly 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDadmitted in his testimony that he regarded Arthur's com-plaint as "a way of not working," i e, as grounds forlaying off Arthur By reason of these factors, GeneralCounsel presented a prima facie case that the Companyterminated Arthur because of his complaint and conse-quently indicated intent to file a grievance For the samereaons, I find that the Company's assertion that it termi-nated Arthur because of poor work performance waspretextual Therefore, the Company failed to meet itsburden of establishing that it would have terminatedArthur in the absence of such activity Arthur's com-plaint about overtime and his efforts in pursuit of thatcomplaint constituted union and protected concerted ac-tivity under the Act Arthur invoked the Blue Book inthe honest and reasonable, although mistaken belief, thathe, Kaloszar and possibly other employees on their job,had had a contractual right to be offered the weekendovertime work in preference to employees brought infrom other jobs At the time Arthur did not know thefull facts, i e, that his job was covered by the Adden-dum, and the overtime involved a different job Klorermade no effort to enlighten him, but instead retaliatedagainst Arthur See NLRB v City Disposal Systems, 465U S 822 (1984), Pennsylvania Electric Co, 289 NLRB1200 (1988) Moreover, as Arthur acted in concert andparticipation with his fitter Kaloszar, his complaint toKlorer would be protected under Section 7 even ifArthur did not invoke an arguable contract nght orgnevance procedure Therefore, the Company violatedSection 8(a)(1) and (3) of the Act by terminating ArthurCONCLUSIONS OF LAW1 The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By discnmmatmg in regard to the tenure of employ-ment of Donald Arthur, thereby discouraging member-ship in the Union, the Company has engaged, and is en-gaging, in unfair labor practices within the meaning ofSection 8(a)(3) of the Act4 By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, the Company has engaged, and is en-gaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act5 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (3) of the Act, I shall recom-mend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the ActHaving found that the Company discriminatorily ter-minated Donald Arthur, It will be recommended that theCompany be ordered to offer him immediate and full re-instatement to his former job, or if it no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings and benefits that he mayhave suffered from the time of his layoff to the date ofthe Company's offer of reinstatement For the purpose ofcalculating backpay, it is determined that in the absenceof the discrimination against him, Arthur would haveworked for the Company until there was no longer anywork for him, and would have been referred by theUnion for employment in a nondiscriminatory manner inaccordance with the Union's usual referral procedure Ishall further recommend that the Company be orderedto remove from its records any reference to the unlawfultermination of Arthur, to give written notice to theUnion that it has no objection to referral of Arthur foremployment, to inform Arthur in writing of such ex-punction and notice, and to inform him that its unlawfulconduct will not be used as a basis for further personnelactions against him Backpay shall be computed in ac-cordance with the formula approved in F W WoolworthCo, 90 NLRB 289 (1950), with interest as computed inNew Horizons for the Retarded, 283 NLRB 1173 (1987) 5It will also be recommended that the Company be re-quired to preserve and make available to the Board, orits agents, on request, payroll and other records to facili-tate the computation of backpay dueOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, K-Mechanical Services, Inc , Toledo,Ohio, its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Discouraging membership in Local 50, United As-sociation of Journeymen and Apprentices of the Plumb-ing and Pipefittmg Industry of the United States andCanada, AFL-CIO, CLC or any other labor organiza-tion by discnminatonly laying off, terminating, or refus-ing to accept referrals of employees, or in any othermanner discriminating against employees with regard totheir hire or tenure of employment or any term or condi-tion of employment(b)In any like or related manner interfering with, re-straining, or coercing employee in the exercise of theirrights under Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Offer Donald Arthur immediate and full reinstate-ment to his former job or, if such job no longer exits, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges previously en-joyed, and make him whole for losses he suffered by5 Under New Horizons, interest on and after January 1, 1987 is comput-ed at the "short-term Federal rate' for the underpayment of taxes as setout in the 1986 amendment to 26 U S C • 66216 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses ' K:MECHANICAL SERVICES'119reason of the discrimination against him as set forth inthe remedy section of this decision(b)Remove from its files any reference to the unlawfultermination of Donald Arthur, give written notice to theUnion that it has no objection to referral of Arthur foremployment, and notify Arthur in writing that this hasbeen done and that evidence of the unlawful conductwill not be used as a basis for future personnel actionsagainst him(c)Preserve and, request, make available to the Boardor its agents, for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records neces-sary to analyze the amount of backpay due(d)Post at its Toledo, Ohio office and place of busi-ness, copies of the attached notice marked "Appendix "Copies of the notice, on forms provided by the RegionalDirector for Region 8, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court Of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discourage membership in Local 50,United Association of Journeymen and Apprentices ofthe Plumbing and Pipefittmg Industry of the UnitedStates and Canada, AFL-CIO, CLC or any other labororganization, by discnmmatonly laying off, terminating,or refusmg to accept referrals of employees, or in anyother manner discnmmatmg against employees withregard to their hire or tenure of employment or anyterms of condition of employmentWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of your rightto engage in union or concerted activities, or to refraintherefromWE WILL offer Donald Arthur immediate and full re-instatement to his former job or, if such job no longerexists, to a substantially equivalent position, without prej-udice ro his seniority or other rights and privileges pre-viously enjoyed, and make him whole for losses he suf-fered by reason of the discrimination against him, withinterestWE WILL remove from our files any references to theunlawful termination of Donald Arthur, give writtennotice to Local 50 that we have no objection to referralof Donald Arthur for employment, and notify him inwriting that this has been done and that evidence of theunlawful conduct will not be used as a basis for futurepersonnel actions against himK-MECHANICAL SERVICES, INC